Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 26, 46 and 54 are the independent claims under consideration in this Office Action.  
	Claims 27-31, 34, 35, 43-45 and 47-53 are the dependent claims under consideration in this Office Action.
Remarks
The examiner is appreciative of the changes to the claims, the following is submitted for applicant’s consideration in view of newly applied art:
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



          Claims 46, 49, 50 and 52-54 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by David (2,064,591).
          David teaches a garment handling device.  The device is capable of being used to “pair” or “mind” small articles or garments, such as socks.  The device includes first and second and third elongate members 10, 11 and 12 (figure 2, for example) where the three elongated members form neighboring members for forming at least two garment receiving recesses.  Each recess incldues a rounded live-hinge portion 13 and an opposite end with a garment opening (adjacent the “curled” portions 14).  Each recess is deformable and capable of receiving a garment portion.  The elongated member are formed of a rigid flat material and are further provided with a closure member 16 for providing the recesses with an open position and a closed position.  Closure members are formed from the rigid material of the elongated members and span the spacing between the S-shaped bent elongated members.  They are meant to engage with cooperative slots 17 and the elongated members are deformed for allowing the closure members to engage the slots (page 1, right hand side, lines 26-42).       
          Claims 46- 49 and 51-54 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Mack, Sr. (2,626,439).
          Mack, Sr. teaches a garment handling device. The device is capable of being used to “pair” or “mind” small articles or garments, such as socks.   The device includes first and second and third elongate members 10, ,17, 14 and 19 (figures 1 and 2, for example) where the three elongated members form neighboring members for forming at .
ALLOWABLE SUBJECT MATTER
           Claims 26-31, 34, 35 and 43-45 are allowable over the art of record.	
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tucker and Beck illustrate device including elongated flat members capable of retaining garment portions within recesses.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732